Citation Nr: 1308847	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  07-24 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for a lumbosacral strain. 

2.  Entitlement to a total disability rating, for compensation purposes, based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to February 1974.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO), which continued the 40 percent evaluation for lumbosacral strain, and a March 2008 rating decision of the St. Petersburg, Florida, VARO, which denied entitlement to TDIU.

In December 2010, the Board remanded this case for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  This paperless file contains additional documents, including additional VA treatment records.  These additional documents were consider in conjunction with this decision.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain is characterized by pain, spasm, and limitation of motion to no less than 10 degrees of flexion, but not by ankylosis or incapacitating episodes.

2.  The Veteran is currently service connected for sciatica of the bilateral lower extremities.  The Veteran's lumbosacral strain does not result in any additional neurologic disabilities.



CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 40 for lumbosacral strain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.71a, Diagnostic Code (DC) 5237 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was sent a letter in September 2006 that provided information as to what evidence was required to substantiate the increased rating claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, her statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's December 2010 remand, VA obtained additional VA treatment records and provided the Veteran with a medical examination in February 2011.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record and documented the Veteran's current complaints.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the December 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran was originally granted service connection for lumbosacral strain in a June 1974 rating decision.  At that time, this disability was evaluated at 10 percent, effective February 8, 1974.  In a March 1979 rating decision, this evaluation was increased to 20 percent, effective December 14, 1978.  In a December 1979 rating decision, this evaluation was increased to 40 percent, effective February 9, 1982.  This evaluation was later reduced to 10 percent, effective September 1, 1984.  See May 1984 rating decision.  It was then increased to 20 percent, effective March 26, 1991.  See August 1991 rating decision.  In an October 2002 rating decision, that evaluation was increased to 40 percent, effective May 28, 2002.

The Veteran filed a claim for an increased evaluation in August 2006.  This claim resulted in the November 2006 rating decision at issue.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities of the spine, such as lumbosacral strain, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 degrees to 90 degrees, extension from 0 degrees to 30 degrees, lateral flexion 0 degrees to 30 degrees bilaterally, and lateral rotation from 0 degrees to 30 degrees bilaterally.  38 C.F.R. § 4.71, Plate V; see also 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Throughout the appeals period, the Veteran's low back pain has been characterized by pain, spasms, and limitation of motion.  See generally, VA treatment records, VA examinations, the Veteran's statements.  The Veteran's limitation of flexion has been recorded as low as 10 degrees.  See February 2009 VA physical therapy note.  Radiologic evidence also shows degenerative changes in her spine.  See e.g., April 2011 VA radiology report, July 2011 MRI.  The medical evidence of record specifically denies the presence of ankylosis, favorable or unfavorable.  See e.g., September 2006 VA examination, February 2011 VA examination.  Likewise, there is no history of physician-prescribed bed rest.  See generally, VA treatment records, VA examinations.

The Veteran's back pain radiates down her bilateral lower extremities.  See e.g., February 2008 VA examination, February 2011 VA examination.  The Veteran has consistently denied bladder and/or bowel incontinence.  See e.g., April 2006 and September 2008 VA treatment records, February 2011 VA examination.

Based on the above, the Veteran's lumbosacral strain most nearly approximates the criteria for the current 40 percent evaluation.  While significant limitation of motion and pain are noted, this limitation is not shown to be the functional equivalent of an ankylosed spine, even after repetitive testing.  Thus, the criteria for an evaluation higher than 40 percent are not met.  See 38 C.F.R. § 4.71s, DC 5237.  The Veteran has reported muscle spasms, but the presence of muscle spasms does not warrant a higher evaluation as it is contemplated in a lower rating level.  See id.  A higher evaluation is not available under Diagnostic Code 5243 as the record does not show any incapacitating episodes.  See 38 C.F.R. § 4.71a , DC 5243, Note (1)(defining an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician).  Thus, the Board determines that the preponderance of the evidence is against the assignment of a rating in excess of 40 percent for the Veteran's lumbosacral strain.  38 C.F.R. § 4.7.

The Board has also considered whether separate compensation is warranted for neurological symptoms.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  In this case, the record indicates that the Veteran has radiating pain down the bilateral lower extremities.  The evidence does not show any other neurologic abnormalities, such as bladder or bowel dysfunction.  

During the pendency of this appeal, the Veteran was awarded service connection for sciatica of the bilateral lower extremities, each evaluated as 20 percent disabling, effective December 5, 2006.  See March 2008 rating decision.  The Veteran has not expressed disagreement with this evaluation and so sciatica of the bilateral lower extremities is not a neurologic disability currently before the Board as part of her claim for an increased evaluation for lumbosacral strain.

As no other neurologic abnormalities have been associated with the Veteran's lumbosacral strain, separate ratings for such are not warranted.  See 38 C.F.R. § 4.71a, Note (1).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as ankylosis or incapacitating episodes, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.


ORDER

A disability rating in excess of 40 percent for a lumbosacral strain is denied.



REMAND

TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or a single accident may be considered on a combined basis for the purposes of establishing one 60 percent disability, or one 40 percent disability rating.  38 U.S.C.A. § 4.16(a).

The Veteran is currently service-connected for lumbosacral strain, evaluated as 40 percent disabling and sciatica of the bilateral lower extremities, each evaluated as 20 percent disabling, effective December 5, 2006.  His total combined rating for service-connected disabilities is 60 percent.  See 38 C.F.R. §§ 4.25, 4.26.  Given that the sciatica has been causally linked to the lumbosacral strain, these disabilities are determined to be a single disability for TDIU purposes.  Thus, she has met the threshold percentage requirements for TIDU as set forth under 38 C.F.R. § 4.16(a) and the remaining question is whether she is unable to secure or follow a substantially gainful occupation as the result of her service connected disabilities.

In determining whether the Veteran is unemployable, consideration may be given to her education, training, and special work experience, but not to her age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Therefore, the additional functional impairments due to her non-service connected health problems are not considered for the purpose of establishing TDIU.

The appropriate TDIU standard is not whether the Veteran is able to obtain any employment or to maintain marginal employment.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991).  Rather, the standard is a subjective one and is whether the Veteran can obtain and maintain substantially gainful employment.  See Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975)(holding that the test is whether a particular job is realistically within the physical and mental capabilities of the claimant). 

The Veteran filed a claim for TDIU in October 2007.  At that time, she submitted a completed VA Form 21-8940 that indicated she had last worked in April 2007.  She had been a counselor at West Sound Treatment.  Her former employer completed a VA Form 21-4192, providing information regarding the Veteran's employment there.  According to this form, the Veteran left this position to move to Florida and no concessions had been made to the employee due to her disability.

The Veteran later worked in the VA Patient Advocate Section from July 10, 2009, to March 11, 2010.  A compensated work therapy noted from March 2010 notes that the Veteran would be unable to work for a while following her right knee replacement surgery, but she would be welcomed back to her position once she was again able to work.  

Currently, the record does not indicate that the Veteran is unemployable due to her service connected disabilities.  Indeed, the February 2011 VA examiner specifically found that despite her disabilities, the Veteran would be able to carry out the duties of sedentary work.  Later, Vocational Rehabilitation notes state, "It has been determined that a vocational goal is not currently reasonable."  While not an explicit finding of unemployability, this statement is highly suggestive of unemployability.  It is unclear to what extent the Veteran's service connected disabilities contribute to this as the Veteran has several non-service-connected disabilities such as total knee replacement and a neck disability.  The rationale behind this determination is not provide, but may be included in the Veteran's Vocational Rehabilitation folder.  Thus, this folder should be obtained and associated with the claims folder for review.  Thereafter, the claim should be forwarded to a VA examiner for evaluation of the Veteran's employability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's vocational rehabilitation folder and associate it with the claims folder.

2.  Upon completion of the above, afford the Veteran an examination to determine if it is at least as likely as not that her service-connected disabilities (lumbosacral strain and sciatica of the bilateral lower extremities), irrespective of any non-service-connected disabilities, prevent her from securing and following a substantially gainful occupation. 

A complete rationale should be given for all opinions and conclusions, which should be set forth in a legible report.

3.  Thereafter, the RO/AMC should readjudicate the claim in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


